Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 was filed after the mailing date of the 10/02/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The specification, filed 07/22/2020, the amendment of paragraph [0084] should be correct it to paragraph [0073].
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Regarding argument of Objection to the Specification, Applicant argues;
[Applicant respectfully disagrees. The Office Action of 4/24/2020 objected to the Drawings with respect to the "thin dielectric layer" of Claim 9. 
Applicant amended para. [0084] and submitted a Figure 5 replacement sheet showing "dielectric layer 517". This is correct. 
Para. [0073] refers to Figures 2A and 2B. Applicant's amendment to para. [0084] referred to Figure 5. 
Applicant however has removed the word "thin" from Claim 9 to further help resolve this objection. 
For at least the above reasons Applicant respectfully requests that this Objection be withdrawn].

The Examiner respectfully disagrees, 
The original Specification filed on 10/02/2018 has a last paragraph [0082]. Furthermore, from paragraph [0072] is for figure 5. 
In the amendment of the specification dated 07/22/2020, Applicant states:
Please replace para. [0084] with new replacement paragraph. It is unclear because there is no Paragraph [0084] in the specification dated 10/02/2018 and paragraph [0082] is a last paragraph.  

Regarding claim 1 with reference to the Kerselaers and Ozden references, Applicant argues;
[Amended Claim 1 recites, 'first conductive antenna surface configured as an electric near-field antenna ... second conductive antenna surface configured as part of the electric near-
Ozden's antenna 5 and antenna 14 in contrast are not "near-field antenna[s]" as recited in Claim 1. 
Ozden nowhere mentions near-fields except in para. [0107] as to be avoided. 
Ozden specifically recites, "If the wavelength is too long such as a frequency of 1 GHz and down to lower frequencies greater parts of the head will be located in the near field region." Thus to avoid the near-field region Ozden further states "desired frequency centred around 2.4 GHz" which is not in the near-filed region. 
Thus Ozden's antenna 5 and antenna 14 do not teach or suggest Claim 1's recited 'first conductive antenna surface configured as an electric near-field antenna ... second conductive antenna surface configured as part of the electric near-field antenna"].


The Examiner respectfully disagrees, 
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that Kerselaers, figure 1, teaches a near-field antenna in the same manner as Applicant’s near field antenna. See paragraphs [0001] and [0045]-[0046], in the same manner as Applicant’s paragraphs [0038] and [0039] that the antenna is a near-field antenna and is for near-field electromagnetic induction (NFEMI) antenna system. Furthermore, the limitation which Applicant argues is rejected by using the Primary reference Kerselaers not the secondary reference Ozden. See the rejection below. 


Regarding claim 7 with reference to the Kerselaers and Ozden references, Applicant argues;
[Amended Claim 7 recites, "first conductive antenna surface is configured to be in direct galvanic contact with the user's ear." Previously Presented Claim 20 recites, "conductive not separated by a dielectric. 
In contrast Ozden's antenna 5 and antenna 14 are inside housing 15. Ozden specifically states in para. [0072], "The second linear [antenna] section 5 and the third linear [antenna] section 14 ... inside of the hearing aid housing 15". Thus Ozden's antenna 5 and antenna 14 are separated from a user by a dielectric which is the housing 15 and are not "in direct galvanic contact with the user's ear" as recited in amended Claim 7. 
Even the Office Action's pages 9 and 13 reference to Ozden Figure 4 shows the dotted-line housing 15 surrounding antenna 5 and antenna 14 and thus preventing any galvanic contact].

The Examiner respectfully disagrees, 
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that Ozden teaches wherein the first conductive antenna surface (antenna 5/14, the antenna is used for the ear as shown in figure 1a) is configured to be in direct galvanic contact with the user’s ear (the distance between the user and the antenna surface which increase capacitance because when we insert the device into the ear of the user, there is an decrease in distance). Because the claimed language recites antenna surface not the antenna itself. In this case, the Examiner deems a portion of the housing on the antenna as an antenna surface. 
Furthermore, the antenna surface is configured to be in direct galvanic contact with the user’s ear not the antenna surface is in direct galvanic contact with the user’s ear. Therefore, regarding the limitation that an element is "configured to be”, it is the position of the Office that such limitations are not positive structural limitations, and, only require the ability to perform. In this case, the prior art applied herein is construed as at 

Regarding claims 23-24 with reference to the Kerselaers and Ozden references, Applicant argues;
[Claim 23 recites "device is configured to operate at near-field frequencies at or below 50 MHz", as disclosed in paragraph [0043] of the Applicant's specification. 
Ozden in contrast is a far-field device that purposefully avoids the near-field as stated in para. [0107] of Ozden and instead only operates as a far-field device at or above 1 GHz. 
Claim 24 recites "wherein the first conductive antenna surface and the second 
conductive antenna surface together form a short loaded dipole near-field electric antenna", as disclosed in paragraph [0034] of the Applicant's specification. 
Ozden antenna 5 and antenna 14 in contrast form a galvanically/electrically connected single far-field antenna as stated in para. [0071] which states, "first, second, and third linear sections 10, 5, 14 of the antenna are electrically interconnected and the interconnected first, second and third linear sections form the antenna of the required length"].

The Examiner respectfully disagrees, 
The Examiner rejected claims 23-24 by using a primary reference Kerselaers not the secondary reference Ozden. See the rejection below; 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,13, 15, 17-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kerselaers et al. (US 2017/0062949, hereby referred as Kerselaers) in view of Ozden (EP 2458674).
Regarding claim 1,
Kerselaers discloses;
A near-field electromagnetic induction (NFEMI) device configured to be coupled to a non-planar conductive host surface such as a user's ear, comprising (figure 1 and paragraph [0001]):
a coil antenna portion configured as a magnetic near-field antenna (coil antenna 105. See paragraphs [0001] and [0045]-[0046] for teaching that the antenna is a near-field antenna); and
a first conductive antenna surface configured as an electric near-field antenna (electric field antenna 120 which comprises a first conductive antenna surface 125. See paragraphs [0001] and [0045]-[0046] for teaching that the antenna is a near-field antenna);
a second conductive antenna surface configured as part of the electric near-field antenna (electric field antenna 120 which comprises a second conductive 

Kerselaers does not disclose;
Wherein the first conductive antenna surface geometrically conforms to a shape of the user's inner ear; wherein the second conductive antenna surface geometrically conforms to a shape of the user's outer ear.

However, Ozden teaches (figures la and 4);
Wherein the first conductive antenna surface (antenna 5) geometrically conforms to a shape of the user's inner ear (the antenna is used for the ear as shown in figure la. Furthermore, antenna 5 is at least partially located inside the ear); wherein the second conductive antenna surface (antenna 14) geometrically conforms to a shape of the user's outer ear (the antenna is used for the ear as shown in figure la. Furthermore, antenna 14 is at least partially located in outer ear).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first conductive antenna surface geometrically conforms to a shape of the user's inner ear; wherein the second conductive antenna surface geometrically conforms to a shape of the user's outer ear, as taught by Ozden, in order to provide an improved wireless device to have an antenna with a better performance and to have a better position in the user’s ear.

Regarding claim 2,
Kerselaers does not disclose;
Wherein the geometrical conforming of the conductive antenna surface is configured to increase a capacitance of the electric field antenna which increases a signal strength of the NFEMI antenna.

However, Ozden teaches (figures 1a and 4);
Wherein the geometrical conforming of the conductive antenna surface (antenna 5/14, the antenna is used for the ear as shown in figure 1a) is configured to increase a capacitance of the electric field antenna which increases a signal strength of the NFEMI antenna (the distance between the user and the antenna which increase capacitance because when we insert the device into the ear of the user there is an decrease in distance).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the geometrical conforming of the conductive antenna surface is configured to increase a capacitance of the electric field antenna which increases a signal strength of the NFEMI antenna, as taught by Ozden, into Kerselaers in order to provide an improved wireless device to have an antenna with a better performance and to have a better position in the user’s ear.

Regarding claim 3,
Kerselaers does not disclose;


However, Ozden teaches (figures 1a and 4);
Wherein the non-planar host surface is a human body surface (antenna 5/14, the antenna is used for the ear as shown in figure 1a).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the non-planar host surface is a human body surface, as taught by Ozden, into Kerselaers in order to provide an improved wireless device to have an antenna with a better performance and to have a better position in the user’s ear.

Regarding claim 4,
Kerselaers does not disclose;
Wherein the non-planar host surface is an ear surface.

However, Ozden teaches (figures 1a and 4);
Wherein the non-planar host surface is an ear surface (antenna 5/14, the antenna is used for the ear as shown in figure 1a).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the non-planar host surface is an ear surface, as taught by Ozden, into Kerselaers in order to provide an improved 

Regarding claim 5,
Kerselaers does not disclose;
Wherein an entire surface area of the conductive antenna surface conforms to the non-planar host surface.

However, Ozden teaches (figures 1a and 4);
Wherein an entire surface area of the conductive antenna surface conforms to the non-planar host surface (entire surface of antenna 5/14, the antenna is used for the ear as shown in figure 1a).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein an entire surface area of the conductive antenna surface conforms to the non-planar host surface, as taught by Ozden, into Kerselaers in order to provide an improved wireless device to have an antenna with a better performance and to have a better position in the user’s ear.

Regarding claim 6,
Kerselaers discloses;
Wherein the conductive antenna surface is rigid (figure 1, element 120).

Regarding claim 7,
Kerselaers does not disclose;
Wherein the first conductive antenna surface is configured to be in direct galvanic contact with the user’s ear.

However, Ozden teaches (figures 1a and 4);
Wherein the first conductive antenna surface (antenna 5/14, the antenna is used for the ear as shown in figure 1a) is configured to be in direct galvanic contact with the user’s ear (the distance between the user and the antenna surface which increase capacitance because when we insert the device into the ear of the user, there is an decrease in distance).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first conductive antenna surface is configured to be in direct galvanic contact with the user’s ear, as taught by Ozden, into Kerselaers in order to provide an improved wireless device to have an antenna with a better performance and to have a better position in the user’s ear.

Regarding claim 13,
Kerselaers discloses (figure 1);
Wherein the first conductive antenna surface is coupled to a first location on the device (first conductive antenna surface 125) and the second conductive 

Regarding claim 15,
Kerselaers discloses (figure 1);
Wherein the second conductive antenna surface is planar (antenna surface 130).

Regarding claim 17,
Kerselaers discloses (figure 1);
The device of claim 1: further comprising a user interface (the wire which connected to the device which is placed in the ear as disclosed in paragraph [0044], Furthermore, or the hand of the user).

Regarding claim 18,
Kerselaers discloses (figure 1);
Wherein the second conductive antenna surface encircles the user interface (any element between the device in the ear and the external device such as a wire or a hand of the user is deemed as a user interface. Furthermore, the Examiner interprets “encircle” as “surrounding” according to Meriam Webster and the surrounding can be at least partially. In this case, the antenna surface 130 is at least surround the hand of the user or any wire connected to the external device).


Regarding claim 19,
Kerselaers discloses (figure 1);
Wherein an increase in the distance between the first conductive antenna surface and the second conductive antenna surface is configured to increase a signal strength of the NFEMI antenna (the distance between 125 and 130. Furthermore, see paragraph [0044]).

Regarding claim 20,
Kerselaers discloses;
A near-field electromagnetic induction (NFEMI) device configured to be coupled to a user's ear, comprising (figure 1 and paragraph [0001]):
a coil antenna portion configured as a magnetic field antenna (coil antenna 105); and
a conductive antenna surface configured as an electric field antenna (electric field antenna 120 which comprises a first conductive antenna surface 125 and second conductive antenna surface 130).

Kerselaers does not disclose;
Wherein the conductive antenna surface is configured to geometrically conform to the user's ear; wherein the conductive antenna surface is configured to be in direct galvanic contact with the user's ear; and wherein the device is embedded in an earbud and the conductive antenna surface forms an outside surface of the earbud.


Wherein the conductive antenna surface is configured to geometrically conform to the user's ear (antenna 5/14, the antenna is used for the ear as shown in figure la); wherein the conductive antenna surface is configured to be in direct galvanic contact with the user's ear (the distance between the user and the antenna which increase capacitance because when we insert the device into the ear of the user there is an decrease in distance); and wherein the device is embedded in an earbud and the conductive antenna surface forms an outside surface of the earbud (the antenna is used for the ear as shown in figure la. Furthermore, antenna 14 is at least partially located in outer ear).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the conductive antenna surface is configured to geometrically conform to the user's ear; wherein the conductive antenna surface is configured to be in direct galvanic contact with the user's ear; and wherein the device is embedded in an earbud and the conductive antenna surface forms an outside surface of the earbud, as taught by Ozden, into Kerselaers in order to provide an improved wireless device to have an antenna with a better performance and to have a better position in the user’s ear.

Regarding claim 23,
Kerselaers discloses;
configured to operate at near-field frequencies at or below 50 MHz (the antenna of figure 1, see paragraphs [0001] and [0045]-[0046]).
  
Regarding claim 24,
Kerselaers discloses;
Wherein the first conductive antenna surface and the second conductive antenna surface together form a short loaded dipole near-field electric antenna (figure 1, first and second conductive antenna surfaces 125 and 130. See paragraph [0045]). .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kerselaers et al. (US 2017/0062949, hereby referred as Kerselaers) in view of Ozden (EP 2458674) and further in view of Kim (US 2020/0028246).
Regarding claim 9,
Kerselaers and Ozden, as modified, do not disclose;
A thin dielectric layer; wherein one side of the thin dielectric layer is coupled to the conductive antenna surface and an opposite side to the one side is configured to be in direct contact with the non-planar host surface.

However, Kim teaches;
A thin dielectric layer; wherein one side of the thin dielectric layer is coupled to the conductive antenna surface and an opposite side to the one side is configured to be in direct contact with the non-planar host surface (figure 1, see the front of the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a thin dielectric layer; wherein one side of the thin dielectric layer is coupled to the conductive antenna surface and an opposite side to the one side is configured to be in direct contact with the non-planar host surface, as taught by Kim, into Kerselaers as modified, in order to provide a custom type material to have a better stability in the ear of the user to have better installment in the area.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kerselaers et al. (US 2017/0062949, hereby referred as Kerselaers) in view of Ozden (EP 2458674) as applied to claim 1 above, and further in view of Cousins et al. (US 2019/0103661, hereby referred as Cousins).
Regarding claim 11,
Kerselaers and Ozden, as modified, do not disclose;
Wherein the first and second conductive antenna surfaces are substantially centered about an axis perpendicular to the non-planar surface.

However, Cousins teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second conductive antenna surfaces are substantially centered about an axis perpendicular to the non-planar surface, as taught by Cousins, into Kerselaers as modified, in order to provide an improved wireless device to have an antenna with a better performance and to have a better position in the user’s ear.

Regarding claim 14,
Kerselaers discloses (figure 1);
Wherein the first location and the second location are separated by a longest possible distance on the device (the distance between 125 and 130).

Allowable Subject Matter
Claim 22 is allowable.
Claims 8 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845